Name: Commission Implementing Regulation (EU) NoÃ 476/2011 of 17Ã May 2011 amending Council Regulation (EU) NoÃ 57/2011 as regards catch limits for the fisheries on sandeel in EU waters of ICES zones IIa, IIIa and IV
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy;  international law;  economic policy
 Date Published: nan

 18.5.2011 EN Official Journal of the European Union L 131/12 COMMISSION IMPLEMENTING REGULATION (EU) No 476/2011 of 17 May 2011 amending Council Regulation (EU) No 57/2011 as regards catch limits for the fisheries on sandeel in EU waters of ICES zones IIa, IIIa and IV THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (1), and in particular Article 5(4) thereof, Whereas: (1) Catch limits for sandeel in EU waters of ICES zones IIa, IIIa and IV are laid down in Annex IA of Regulation (EU) 57/2011. (2) Pursuant to point 4 of Annex IID to Regulation (EU) No 57/2011, the Commission is to revise the total allowable catches (TAC) and quotas for 2011 for sandeel in those zones based on advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) ICES delivered its advice on 21 February 2011 for each of the seven management areas defined in Annex IID of Regulation 57/2011. The ICES advice was reviewed by the STECF, which delivered its conclusions to the Commission on 24 February 2011. In accordance with that advice, the catch limit for management area 1 should be increased to 320 000 tonnes and the catch limit for management area 2 decreased to 34 000 tonnes. The STECF also considered it appropriate to establish catch limits of 10 000 tonnes and 420 tonnes respectively in management areas 4 and 6 (4) The STECF considered that the catch limits for management areas 3 and 7 should be zero. However in supplementary advice delivered on 17 March 2011, the STECF considered that a catch limit of 10 000 tonnes could be allowed in management area 3 in order to conduct a monitoring fishery in that area. (5) Annex IA to Regulation (EU) No 57/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EU) No 57/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 24, 27.1.2011, p. 1. ANNEX Annex IA to Regulation (EU) No 57/2011 is amended as follows: The entry concerning the species sandeel in EU waters of ICES zones IIa, IIIa and IV is replaced by the following: Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 331 731 (2) Analytical TAC United Kingdom 7 251 (2) Germany 507 (2) Sweden 12 181 (2) Not allocated 2 750 (3) EU 351 670 (2) (4) Norway 20 000 TAC 374 420 Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 284 068 28 022 9 434 9 434 0 395 0 United Kingdom 6 209 613 206 206 0 9 0 Germany 435 43 14 14 0 1 0 Sweden 10 431 1 029 346 346 0 15 0 EU 301 143 29 707 10 000 10 000 0 420 0 Norway 16 626 3 774 0 0 0 0 0 Not allocated 2 231 519 0 0 0 0 0 Total 320 000 34 000 10 000 10 000 0 420 0 (1) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (2) Provisional quota in accordance with Article 1(2) of this Regulation. (3) Unallocated quota in accordance with Article 1(3) of this Regulation (4) At least 98 % of landed quantities counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 284 068 28 022 9 434 9 434 0 395 0 United Kingdom 6 209 613 206 206 0 9 0 Germany 435 43 14 14 0 1 0 Sweden 10 431 1 029 346 346 0 15 0 EU 301 143 29 707 10 000 10 000 0 420 0 Norway 16 626 3 774 0 0 0 0 0 Not allocated 2 231 519 0 0 0 0 0 Total 320 000 34 000 10 000 10 000 0 420 0